Citation Nr: 1816982	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 30 percent for lichen planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active service from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision.

In March 2016, the Board reopened the issues of entitlement to service connection for hypertension and an acquired psychiatric disorder, to include PTSD, and remanded the appeal to the Agency of Original Jurisdiction (AOJ).  The appeal was remanded to obtain Social Security Administration records and to provide the Veteran with a VA examination to determine the etiology of his hypertension.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The most recent supplemental statement of the case was prepared in June 2016.  The Board acknowledges that VA treatment records were added to the record in August 2016.  Waiver of AOJ consideration of these records is not necessary as they are duplicative of the treatment records already of record regarding the Veteran's treatment for hypertension and lichen planus.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hypertension was not manifested during his active military service or for many years thereafter, and is not shown to be causally or etiologically related to his active military service, to include exposure to herbicide agents.  

2.  For the entire rating period on appeal, the Veteran's lichen planus has not been manifested by a skin disorder affecting more than 40 percent of the entire body or of exposed areas affected, or required constant or near-constant systemic therapies                                              during the past 12 month period.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  For the entire rating period on appeal, the schedular criteria for a disability rating in excess of 30 percent for the Veteran's service-connected lichen planus have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7822 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

I.  Service Connection 

The Veteran seeks service connection for hypertension and argues that his current disability is related to his in-service exposure to herbicide agents (Agent Orange).  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following:  (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and, 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, a current diagnosis has been established.  On VA examination in April 2016, the Veteran had an average blood pressure reading of 144/80 and the VA examiner noted that the Veteran was taking continuous medication for his hypertension.  Thus, the Veteran has satisfied the first element of service connection.

The second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran contends that his hypertension was caused by exposure to herbicide agents in service.  VA has conceded in-service exposure to herbicide agents for the Veteran as he served on active duty on land in the Republic of Vietnam during the Vietnam War.  Although the Veteran was exposed to herbicide agents, hypertension is not one of the diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

The Veteran's service treatment records are silent for reports, diagnoses, or treatment for hypertension.  The Veteran's April 1968 separation examination indicated normal blood pressure.

As previously mentioned, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There are no positive medical nexus opinions in the claims file.  
In April 2016, the Veteran was afforded a VA examination to determine whether his hypertension is etiologically related to his active service.  The VA examiner reported that the Veteran was diagnosed with hypertension in 2002.  During his interview, the Veteran could not remember if he was diagnosed with hypertension in-service.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was due to service or to in-service herbicide agents exposure.  He elaborated that the Veteran's hypertension was diagnosed several decades after his discharge from service.  Service treatment records did not show diagnosis or treatment for hypertension.  His in-service blood pressure readings were normal.  The VA examiner explained that the medical literature failed to show that herbicide agents exposure causes or is a risk factor to develop hypertension.  He considered the Veteran's lay statements.  The Veteran reported that he was diagnosed with hypertension in 2002 and given medication.  Medical notes from 2001 and January 2002 were silent for a diagnosis of hypertension.

Furthermore, the Veteran is not entitled to direct service connection for this claim based on continuity of symptomatology.  The Veteran was not diagnosed with hypertension until April 2002.  Even accepting the Veteran's report on its face, hypertension occurred many years after his separation from the active service as the Veteran's active duty ended in May 1968.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. § 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331.   

For all of these reasons, service connection is not warranted for hypertension.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether hypertension was caused by exposure to herbicide agents) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  The April 2016 VA examiner considered the Veteran's lay assertions and positive private medical opinion, but ultimately found that the Veteran's current hypertension was not related to his exposure to herbicide agents or his active service.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension is denied.


II.  Increased Evaluation 

The Veteran seeks an evaluation in excess of 30 percent for his service-connected lichen planus.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is in receipt of a 30 disability rating for lichen planus for the entire rating period on appeal, currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7822 (papulosquamous disorders not listed elsewhere).  Under Diagnostic Code 7822, a 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas are affected, or where systemic therapy or intensive light therapy, are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or of exposed areas are affected, or where constant or near-constant systemic therapy or intensive light therapy, are required during the past 12-month period.  38 C.F.R. § 4.118.
According to Diagnostic Code 7822, the Veteran's service-connected skin disability may also be evaluated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

In October 2012, the Veteran was afforded a VA examination to determine the severity of his lichen planus.  The Veteran reported lesions on his legs that produced itching.  He indicated that he felt bad about showing the lesions.  He avoided wearing short pants and had to modify his daily activities.  There was no disfigurement of the face.  There were no systemic manifestations of the Veteran's lichen planus, to include fever, weight loss, or hypoproteinemia.  The Veteran's lichen planus was treated with constant or near constant use of topical corticosteroids.  Upon examination, there were no visible skin conditions.

In July 2015, the Veteran underwent his most recent VA examination.  The VA examiner confirmed the Veteran's diagnosis of lichen planus.  His condition was treated with constant or near constant use of antihistamines and topical corticosteroids.  5 percent of the Veteran's total body area was affected.

The Veteran's VA treatment records are consistent with the VA examination findings.

On review of the record, the Board finds that the disability picture presented by the Veteran's lichen planus does not result in a disability rating higher than 30 percent for the entire appellate period.  None of the VA examiners opined that the Veteran's skin disability affects more than 40 percent of the entire body or more than 40 percent of the exposed area.  Further, there is no evidence of intensive light therapy required during the period on appeal or constant or near constant systemic medications.  Thus, the Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 7822.  38 C.F.R. § 4.118.

The Board has also considered whether any alternate diagnostic codes would allow for a higher disability rating, but finds that none provide a higher rating.  Diagnostic Codes 7800-5 provide for ratings based on scars, but the Veteran's skin disability does not result in scarring.  The criteria under Diagnostic Code 7806 mirror the language of Code 7822, and thus a higher rating is not warranted under this Code for the same reasons as Diagnostic Code 7822 explained above.  No other applicable diagnostic codes provide ratings in excess of 30 percent.  38 C.F.R. § 4.118.

Additionally, the Federal Circuit recently held that under 38 C.F.R. § 4.118, Diagnostic Code 7806, "the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case."  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Further, "a topical corticosteroid treatment could conceivably be 'administered on a large enough scale' to affect the body as a whole, which could fit the definition of systemic therapy.  Id.  The Veteran's use of topical creams to treat his lichen planus is limited to the affected area, which has been found to be 5 percent of the Veteran's body, not his whole body.  Additionally, the Veteran's use of antihistamines does not constitute a systemic therapy.  The Board finds that the Veteran's medication use is consistent with topical therapy, and thus a higher rating for systemic therapy, such as corticosteroids or other immunosuppressive drugs, is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered the Veteran's lay statements regarding the severity of his lichen planus.  However, the Board finds that the VA examination reports are more probative than the Veteran's lay statements.  The VA examination reports were prepared after consideration of the Veteran's lay statements, reviews of the record, and examinations.  Additionally, the VA examiners have medical expertise regarding the severity of the Veteran's skin disability.

In summary, the Veteran's lichen planus has not manifested in symptoms affecting more than 40 percent of the entire body or more than 40 percent of the exposed area, constant or near constant systemic medications, or intensive light therapy.  For these reasons, the Board finds that the preponderance of evidence weighs against a rating in excess of 30 percent for the Veteran's service-connected skin disability.  38 C.F.R. § 4.118.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  
ORDER

Service connection for hypertension is denied.

An evaluation in excess of 30 percent for lichen planus is denied. 


REMAND

The Veteran reported that he had repeated attacks of enemy fire during his active service in the Republic of Vietnam.  He was an artillery repairman, which required him to venture into dangerous places to replace cannon barrels in other equipment.  The AOJ has conceded his Vietnam service and his DD-214 Form confirms that he was an artillery repairman.

In October 2012, the Veteran was afforded a VA PTSD examination.  The VA examiner diagnosed depressive disorder.  He opined that it was less likely than not that the Veteran's depression was incurred in service.  The VA examiner explained that the Veteran was not diagnosed with a mental disorder within one year of active service and that his service treatment records were silent for treatment for psychiatric complaints.  

In December 2017, the Veteran's representative asserted that the October 2012 VA examination did not reflect the current severity of the Veteran's psychiatric symptoms and that a remand for a current VA examination was necessary - particularly with regard to the PTSD aspect of the Veteran's claim.  

Additionally, the most recent VA treatment records are dated in August 2016.  

The Board finds that a remand is warranted to obtain outstanding treatment records and to afford the Veteran with a current VA examination to determine whether he meets the diagnostic criteria for PTSD.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records since August 2016.

2.  After the above action has been completed, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of any current acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner should describe all stressful events the Veteran's PTSD is based on.

b)  Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

3.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
	DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


